                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 October 11, 2018
                          UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                     §
                                             §
VS.                                          §   MAGISTRATE NO. 2:18-MJ-4298
                                             §
ABIGAIL CERVANTES                            §

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

        A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). The following requires detention of the Defendant pending trial in this

case:

        (1)     There are no conditions or combination of conditions that would reasonably

secure the presence of the Defendant; and

        (2)     There are no conditions or combination of conditions that will reasonably

assure the safety of the community.

        The evidence against the Defendant meets the probable cause standard. The

findings and conclusions contained in the Pretrial Services Report are adopted. The

Defendant was on felony bond when she committed this offense, reflecting that she is

either unwilling or unable to comply with court-ordered conditions of release. She is a

poor bond risk.

        The Defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal.       The Defendant shall be afforded a reasonable opportunity for private
1/2
consultation with defense counsel. On order of a court of the United States or on request

of an attorney for the Government, the person in charge of the corrections facility shall

deliver the Defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.

      ORDERED this 11th day of October, 2018.


                                            ___________________________________
                                            B. JANICE ELLINGTON
                                            UNITED STATES MAGISTRATE JUDGE




2/2
